16‐1036‐cv 
Carpenter v. Koskinen 
 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 29th day of June, two thousand seventeen. 

PRESENT:  RALPH K WINTER, 
                     GUIDO CALABRESI, 
                     DENNY CHIN, 
                                         Circuit Judges, 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

DANIEL CARPENTER and  
GRIST MILL CAPITAL, LLC,  
                      Plaintiﬀs‐Appellees, 

                                        v.                                                    16‐1036‐cv 

JOHN KOSKINEN, COMMISSIONER OF INTERNAL 
REVENUE SERVICE,  
                                               Defendant‐Appellant, 

DOUGLAS SHULMAN, COMMISSIONER, INTERNAL 
REVENUE SERVICE, VICTOR SONG, CHIEF, CRIMINAL 
INVESTIGATIONS DIVISION, INTERNAL REVENUE 
SERVICE, STEVEN MILLER, COMMISSIONER, INTERNAL 
REVENUE SERVICE, SHAUN SCHRADER, CRIMINAL 
INVESTIGATION DIVISION, INTERNAL REVENUE 
SERVICE, UNKNOWN IRS AGENTS, 72, CRIMINAL 
INVESTIGATION DIVISION, LANNY BREUER, JOHN DOE, 
1 TO 72, JANE DOE, 1 TO 72,      

                                        Defendants.          

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 

FOR PLAINTIFF‐APPELLEE                                       JEFFERY P. NICHOLS (David Slossberg, on 
DANIEL CARPENTER:                                            the brief), Hurwitz, Sagarin, Slossberg & Knuff, 
                                                             LLC, Milford, Connecticut. 
                                                              
 
FOR PLAINTIFF‐APPELLEE                                       JONATHAN EINHORN, New Haven,  
GRIST MILL CAPITAL, LLC:                                     Connecticut, and Norman Pattis, on the brief, 
                                                             The Pattis Law Firm, LLC, New Haven, 
                                                             Connecticut. 
 
FOR APPELLANT UNITED STATES:                                 MARK DETERMAN (Gregory Victor Davis, 
                                                             Attorney, Tax Division, on the brief), for 
                                                             Caroline D. Ciraolo, Principal Deputy 
                                                             Assistant Attorney General, Tax Division,  and 
                                                             S. Robert Lyons, Acting Chief, Criminal 
                                                             Appeals & Tax Enforcement Policy Section, and 
                                                             Deidre M. Daly, United States Attorney for the 
                                                             District of Connecticut, of counsel. 
 
 

                    Appeal from the United States District Court for the District of 

Connecticut (Underhill, J.). 

                    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that this matter is REMANDED to the district court for 

further proceedings.     




                                                               ‐ 2 ‐ 
              The Government, sued herein as John Koskinen, Commissioner of the 

Internal Revenue Service, appeals from the order of the district court entered June 4, 

2015 (the ʺJune 4 Orderʺ), denying the Governmentʹs Motion to Dismiss and Motion for 

Summary Judgment, and ordering the return to plaintiffs‐appellees Daniel Carpenter 

and Grist Mill Capital, LLC of certain documents and the destruction of certain 

documents seized pursuant to a search warrant from 100 Grist Mill Road, Simsbury, 

Connecticut.   

              The Government also appeals an order issued by the district court on 

February 5, 2016 (the ʺFebruary 5 Orderʺ), denying the Governmentʹs Motion for 

Reconsideration of the June 4 Order, ʺwithout prejudice to renewal following the 

Second Circuitʹs ruling in United States v. Ganias, 755 F.3d 125 (2d Cir. 2014), rehʹg en 

banc granted, 791 F.3d 290 (2d Cir. 2015).ʺ  At the same time, the district court stayed the 

June 4 Order ʺpending further order.ʺ  In the meantime, on December 24, 2015, in a 

criminal case against Carpenter, Judge Chatigny denied a similar Rule 41(g) motion.  

See United States v. Carpenter, No. 3:13‐CR‐226 (RNC), 2015 WL 9461496, at *6‐7 (D. 

Conn. December 24, 2015). 

              There have been a number of developments since the district courtʹs 

orders.  The original Ganias panel decision, which the district court relied on in its June 

4 Order, has since been vacated by the en banc Court.  See United States v. Ganias, 824 

F.3d 199 (2d Cir. 2016).  In the criminal case, Carpenter was convicted on all counts on 



                                             ‐ 3 ‐ 
June 6, 2016.  See United States v. Carpenter, 190 F. Supp. 3d 260 (D. Conn. 2016).  He has 

not been sentenced.  At oral argument, the partiesʹ disagreement regarding return of the 

documents appeared to have narrowed.  The Government noted that, subject to chain of 

custody concerns, it objects only to returning documents relevant to the criminal 

proceedings.  Plaintiffsʹ counsel acknowledged that they do not object to the retention of 

these documents as long as the criminal proceedings are pending, and that plaintiffs 

currently seek only the return of documents not relevant to the criminal proceedings.  

As for chain of custody concerns, the parties suggested at oral argument that they may 

be able to reach an agreement to preserve the chain of custody. 

              This case presents difficult issues of appellate jurisdiction.  We need not, 

however, resolve these issues, as we remand for the district court to consider the 

changed circumstances discussed above.  In its February 5 Order, the district court 

stayed its June 4 Order, and that stay remains in place.  Should the stay be lifted, 

however, the Government may ask this Court to hear the matter immediately.  On 

remand, the district court may wish to consider having both the civil and criminal cases 

heard by one judge, as it appears there are now conflicting orders in place. 

              Accordingly, we REMAND this matter to the district court for further 

proceedings consistent with this order.  This panel will retain jurisdiction over any 

subsequent appeal pursuant to United States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994).  

The restoration of jurisdiction will be automatically triggered by a letter from any party 



                                            ‐ 4 ‐ 
seeking review of the district courtʹs actions on remand, submitted to the Clerk of the 

Court within fourteen days of the district courtʹs decision.  See id.  The Clerk shall 

reassign the appeal to this panel, without need for any party to file a new notice of 

appeal.  The Clerk shall set an expedited briefing schedule for the submission of 

supplemental letter briefs. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 5 ‐